                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JACK N. WAULK, SR.,
                                      CASE NO. 2:19-CV-71
       Petitioner,                    JUDGE ALGENON L. MARBLEY
                                      Magistrate Judge Chelsey M. Vascura
       v.

STATE OF OHIO,

       Respondent.

                                             ORDER

       On April 2, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 be

dismissed without prejudice for want of prosecution. (ECF No. 7.) Although the parties were

advised of the right to file objections to the Magistrate Judge’s Report and Recommendation, and

of the consequences of failing to do so, no objections have been filed.

       The Report and Recommendation (ECF No. 7) is ADOPTED and AFFIRMED. This

action is hereby DISMISSED without prejudice for want of prosecution.

       Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

       IT IS SO ORDERED.

                                                    s/Algenon L. Marbley________________
                                                    ALGENON L. MARBLEY
DATED: May 24, 2019                                 UNITED STATES DISTRICT COURT
